Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
	This action is in response to the papers filed April 18, 2022.

Amendments
           Applicant's amendments, filed April 18, 2022, is acknowledged. Applicant has cancelled Claims 2-3, 5-7, 9, and 27, and amended Claims 1, 25-26, and 28.
	Claims 1, 4, 8, 10-26, and 28-29 are pending and are under consideration. 
	
Priority
This application is a continuation of application 16/745,962 filed on January 17, 2020, which is a continuation of application 15/568,961 filed on October 24, 2017, now U.S. Patent 10,617,770, which is a 371 of PCT/US2016/209084 filed on April 23, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/152,780 filed on April 24, 2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Terminal Disclaimer
1. 	The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,617,770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Eric Greenwald at 617-646-8000 on April 25, 2022.

In Claim 1, the phrase ‘a wild-type FXN’ (line 5) is replaced with ‘the wild-type FXN’.

In Claim 28, the phrase ‘a wild-type FXN’ (line 6) is replaced with ‘the wild-type FXN’.

3. 	The following is an Examiner’s statement of reasons for allowance: 
Puccio et al (U U.S. Patent 9,066,966; of record in IDS) is considered closest prior art for having disclosed FXN gene therapy vectors comprising a human FXN 3’UTR. However, the 3’ UTR of Puccio et al differs in nucleotide sequence than instant SEQ ID NO:3 (search results available in SCORE), shown below:

(SEQ ID NO:3; 241-300)  GTGCTCTGTGACTGCCAAGGTGTGGCCTGCACTGGGTTGTCCAGGGAGACATGCATCTAG 
||||||||||||||||||||||||||||||||||||||||||||||||||      ||||
GTGCTCTGTGACTGCCAAGGTGTGGCCTGCACTGGGTTGTCCAGGGAGAC------CTAG
Puccio et al (SEQ ID NO:1; 1406-1459)

Furthermore, it appears that the human FXN 3’ UTR of Puccio et al is full-length, not truncated. The prior art does not teach or fairly suggest a truncated human FXN 3’ UTR comprising the sequence of SEQ ID NO: 3, and thus SEQ ID NO:3 is free of the prior art.
Claims 1 and 29 require a nucleic acid sequence encoding a 210 amino acid human FXN protein, wherein said nucleic acid sequence is at least 90% identical to SEQ ID NO:1.
Samulski et al (U.S. 2017/0128528; of record) is considered relevant close art for having disclosed expression vectors encoding a modified human FXN gene, wherein said modified human FXN gene has a nucleotide sequence (SEQ ID NO: 5) that is 97% identical to nucleotides 1-630 of instant SEQ ID NO:1. However, Samulski et al is a later filed application (priority to November 5, 2015) than the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 1, 4, 8, 10-26, and 28-29 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633